DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-12 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim 2019/0036068.
Regarding claim 1, Kim discloses an electronic device (Title), comprising: a hinge module (where ‘FR’ locates, Fig 1); a first housing (400 on one side) connected to the hinge module (Fig 1); a second housing (400 on other side) connected to the hinge module so as to fold the first housing (Fig 4a); and a flexible display (100) disposed through at least a portion of the first housing and the second housing (Fig 2), wherein the flexible display comprises: a display panel (1100) comprising a first surface facing in a first direction and a second surface facing in a second direction opposite to that of the first surface (upper and lower surfaces in opposite directions Fig 6), when the electronic device is in an unfolded state, a window layer (par 0123) disposed at the first surface, and a metal sheet layer (portion 540/550 providing shielding function inherently contains metal, par 0186) disposed at the second surface of the display panel (see Fig 5; note: “disposed at” does not sufficiently limit interpretation to direct physical contact—if so intended), wherein the display panel, the window layer, and the metal sheet layer are disposed so that a separation distance between the display panel, the window layer, and the metal sheet layer and inner side walls of the first housing (inner side walls of 800 and or/including 400, Fig 11) and the second housing generate different interlayer slips in the unfolded state (as depicted Fig 5, where each layer of material extends different lengths relative to inner wall) and a folded state of the electronic device (note, a full depiction in the folded state is not shown, however, it is inherent that the interlayers of the layers will move going from folded to unfolded state or vice-versa, see par 0182 and the “movable” recitation in claim 19) and wherein the metal sheet layer is disposed to at least partially overlap the display panel and is disposed closer to the inner side walls of the first housing and the second housing than the display panel, when viewed from above the flexible display (see Fig 11 as depicted, note however, portion 610 may partially obstruct view from above).
Regarding claim 5, Kim discloses the electronic device of claim 1, further comprising a polarizing layer disposed between the display panel and a glass layer (par 0123).
Regarding claim 6, Kim discloses the electronic device of claim 5, further comprising a touch panel disposed between the glass layer and the polarizing layer, between the polarizing layer and the display panel, or in the display panel (par 0123).
Regarding claim 7, Kim discloses the electronic device of claim 1, further comprising at least one sub-material layer disposed between the metal sheet layer and the display panel (150, Fig 11).
Regarding claim 8, Kim discloses the electronic device of claim 1, further comprising: a first protective frame (800a) coupled to the first housing (400a) with a first edge of the metal sheet layer facing the first housing interposed therebetween (Figs 11, 12); and a second protective frame (800b) coupled to the second housing (400b) with a second edge of the metal sheet layer facing the second housing interposed therebetween (Figs 11, 12).
Regarding claim 9, Kim discloses the electronic device of claim 8, wherein the flexible display is movably disposed in a space between the first housing and the first protection frame and between the second housing and the second protection frame (par 0182).
Regarding claim 10, Kim discloses the electronic device of claim 9, wherein the space is formed in a size to receive an edge of the flexible display, when the electronic device is in the folded state and the unfolded state (Figs 11, 13b).
Regarding claim 11, Kim discloses the electronic device of claim 1, wherein the metal sheet layer is formed in a size that all edges of the metal sheet layer are visible outside the edge of the display panel, when viewed from above the flexible display (Figs 11, 12).
Regarding claim 12, Kim discloses the electronic device of claim 1, wherein the flexible display is disposed so that an end portion of the metal sheet layer is selectively close to the inner side wall according to a folding operation of the electronic device (Figs 11, 12 and 13b).
Regarding claim 15, Kim discloses the electronic device of claim 1, wherein a protrusion amount of the metal sheet layer protruded further than the display panel toward the inner side wall is determined through a separation distance between the metal sheet layer and the inner side wall, when viewed from above the flexible display (Fig 11).
Regarding claim 16, Kim discloses the electronic device of claim 1, wherein an end portion of the metal sheet layer further comprises a bent portion bent in the first direction or the second direction (bent in direction along axis of rotation, Fig 13b).
Regarding claim 17, Kim discloses the electronic device of claim 16, wherein a bending direction of the bent portion is determined according to an interlayer slip direction of the window layer, the display panel, or the metal sheet layer in the unfolded state and the folded state of the electronic device (bending direction perpendicular to axis of rotation, Fig 13b).
Regarding claim 18, Kim discloses an electronic device (Title), comprising: a hinge module (where ‘FR’ locates, Fig 1); a first housing connected to the hinge module; a second housing connected to the hinge module so as to fold the first housing a first housing (400 on one side) connected to the hinge module (Fig 1); a second housing (400 on other side) connected to the hinge module so as to fold the first housing (Fig 4a) based on a first rotation axis (axis along portion 500 at ‘FR’ Fig 1); and a flexible display (100) disposed through at least a portion of the first housing and the second housing (Fig 2), wherein the flexible display comprises: a display panel (1100) comprising a first surface facing in a first direction and a second surface facing in a second direction opposite to that of the first surface (upper and lower surfaces in opposite directions Fig 6), when the electronic device is in an unfolded state, a window layer (par 0123) disposed at the first surface, and a metal sheet layer (portion 540/550 providing shielding function inherently contains metal, par 0186) disposed at the second surface of the display panel (see Fig 5; note: “disposed at” does not sufficiently limit interpretation to direct physical contact—if so intended), wherein the flexible display is movably disposed on the first housing and the second housing (par 0182) in a direction perpendicular to the first rotation axis when the electronic device is in a folded state and an unfolded state (movement is perpendicular to rotation axis Figs 13a, 13b), and wherein the metal sheet layer is disposed to at least partially overlap the display panel and is disposed closer to inner side walls of the first housing and the second housing than the display panel, when viewed from above the flexible display (see Fig 11 as depicted, note however, portion 610 may partially obstruct view from above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2019/0036068 in view of Kim II 2017/0192462.
Regarding claim 2, Kim discloses the electronic device of claim 1, except wherein the window layer comprises a polymer layer and a glass layer disposed between the polymer layer and the display panel, and wherein the polymer layer is disposed to at least partially overlap the glass layer and is disposed closer to the inner side wall than the glass layer, when viewed from above the display panel. 
Kim II however teaches a similar window structure wherein: a window layer (30) comprises a polymer layer (34) and a glass layer (36) disposed between the polymer layer and a display panel (20) (Fig 2 w/respect to 4b), and the polymer layer is disposed to at least partially overlap the glass layer (Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim’s window layer to include the polymer and glass layer as claimed and as taught by, Kim II, while having the glass layer disposed between the polymer layer and a display panel, and is further disposed closer to the inner side wall than the glass layer, when viewed from above the display panel, in order to allow easy overlapping of the polymer layer by the glass layer, and extending outward past the edge of polymer layer to cover and protect from damage, thereby enhancing protection reliability of structures proximate the glass layer, including the polymer layer.
Regarding claim 3, Kim in view of Kim II discloses the electronic device of claim 2, wherein the glass layer and the display panel are at least partially attached through an adhesive (35, Fig 11).
Regarding claim 4, Kim in view of Kim II discloses the electronic device of claim 3, wherein the adhesive is disposed at a position overlapped with at least an active area of the display panel, when viewed from above the flexible display (Fig 4b).
Regarding claim 19, Kim discloses the electronic device of claim 18, except wherein: the window layer comprises a polymer layer and a glass layer disposed between the polymer layer and the display panel, and the polymer layer is disposed to at least partially overlap the glass layer and is disposed closer to the inner side wall than the glass layer, when viewed from above the display panel. 
Kim II however teaches a similar window structure wherein: a window layer (30) comprises a polymer layer (34) and a glass layer (36) disposed between the polymer layer and a display panel (20) (Fig 2 w/respect to 4b), and the polymer layer is disposed to at least partially overlap the glass layer (Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim’s window layer to include the polymer and glass layer as claimed and as taught by, Kim II, while having the glass layer disposed between the polymer layer and a display panel, and is further disposed closer to the inner side wall than the glass layer, when viewed from above the display panel, in order to allow easy overlapping of the polymer layer by the glass layer, and extending outward past the edge of polymer layer to cover and protect from damage, thereby enhancing protection reliability of structures proximate the glass layer, including the polymer layer.
Regarding claim 20, Kim in view of Kim II discloses the electronic device of claim 19, Kim II teaches wherein: the glass layer and the display panel are attached at least partially through an adhesive (35), and the adhesive is disposed at a position overlapped with at least an active area of the display panel, when viewed from above the flexible display (Figs 11 and 4b).


Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13. The electronic device of claim 1, wherein: the flexible display comprises a flexible printed circuit board (FPCB) extended from the display panel and contacting at least a portion of the metal sheet layer through bending, and the metal sheet layer comprises a receiving portion formed to be recessed further than an edge so as to receive a bent portion of the FPCB.  Claim 14 depends from claim 13 and is therefore allowable for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RASHEN E MORRISON/			/Anthony Q Edwards/Examiner, Art Unit 2841                         Primary Examiner, Art Unit 2841                                                                                                                                    

July 2, 2022